DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed October 28, 2019. Claims 1-6, 8-9, 11-15 and 17-20 are pending.  

Allowable Subject Matter
Claims 1-6, 8-9, 11-15 and 17-20 now renumbered 1-17  are allowed.
The closest prior art of record is Jia et al. (U.S. Pub. No.: 20119/0294896, “Jia”).
Jia teaches an object detection apparatus comprising: a discriminator applier configured to apply a discriminator which detects an object to images acquired in past and calculate object detection information which include at least location information of the object detected by the discriminator, in a learning phase (Paragraphs: 60-61: The training step includes identifying objects within labeled training data (past) including the location of objects within the sensor space); and a candidate area calculator configured to perform a machine-learning by use of the object detection information and calculate an object candidate area information which includes at least information specifying a candidate area in which the object may appear in an image (Paragraph 91: The output of the object detection neural network identify objects within the captured image data 
 	The current invention improves over the prior art by automatically calculates object candidate area information, which specifies information such as "which discriminator should be applied to which area", when applying a discriminator to detect an object from a fixed point image group acquired by a monitoring camera, by performing the machine-learning related to the object detection information calculated from the above described image group. Also, waste areas or the like in which no object actually appears will not be calculated as a candidate area any more, and an optimal candidate area (area in which a sliding window is to be applied) will be calculated. Furthermore, the calculation of the concerned candidate area is automatically performed by a machine-learning and thus does not need any manual operation. In addition, by regularly executing the above described machine-learning (the calculation of object candidate area information), even in a case in which an environment including monitoring target has changed, a candidate area suitable to the concerned change of environment can be calculated applies a discriminator detecting an object to images acquired in past and calculates object detection information including at least location 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    April 23, 2021